Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 5-9 are allowable because the combined prior art while teaching an electrostatic chuck comprising combined features of a base, dielectric layer; and ceramic main body for supporting an underside of a wafer, the ceramic main body provided on the dielectric layer and having an upper surface supporting said wafer underside and a lower surface; at least one first electrode provided in the ceramic main body, and at least one electrode in the dielectric layer, along with provision of a bipolar electrode arrangement to provide suitable temperature control of the wafer without damage thereto; the combined prior art does not teach or suggest a second electrode and a third electrode forming a bipolar electrode provided in the ceramic main body and provided between the first electrode and the dielectric layer to generate an electrostatic attractive force between the ceramic main body and the dielectric layer.
Claim 10 to the plasma processing apparatus is allowable because the plasma processing apparatus incorporates allowable subject matter including the electrostatic chuck of claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227. The examiner can normally be reached 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
6/7/2022